DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are drawn to a method of producing a single stranded DNA oligonucleotide in vivo.
Species Election

This application contains claims directed to the following patentably distinct species:
The species groups  are as follows: 
Species Group 1:  Each of those DNA cleaving enzymes listed in claim 3 is a distinct species (i.e. Cas9, a Zinc Finger enzyme, an Activator-Like Effector Nuclease (TALEN) enzyme and each of the CRISPR-associated DNA cleaving enzymes).

Species Group 2:  Each of those RNA binding proteins listed in claims 5 and 6 is a distinct species (i.e. MS2 coat binding protein and PP7 coat binding protein).

Species Group 3 Each of those motifs listed in claims 9 and 10 is a distinct species (i.e. MS2 RNA motif and PP7 RNA motif).

Species Group 4:  Each of the screening identity functions listed in claim 16 and 17 is a distinct species (i.e. antisense oligonucleotide or aptamer).

Applicant is required to elect a single species from each of Species Group 1, Species Group 2, Species Group 3 AND Species Group 4.  Applicant is required to elect a single species from each Species group.  Cancellation of a claim which is used to reference a species does NOT remove applicants requirement from electing a species.  The use of claims to reference the above species is only done to make it easier to reference the species as opposed to writing them each out.

 The species are independent or distinct because they are each different structural/functional molecules and/or method steps/processes that result in different structural/functional methods. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the different species would require separate text and structural searches of different databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/6/2022

/Richard G Hutson/
Primary Examiner, Art Unit 1652